Title: To James Madison from William Pinkney, 10 May 1808
From: Pinkney, William
To: Madison, James



private
Dr. Sir
London. May. 10th. 1808

I received yesterday, after I had finished my public Dispatch, a Letter from Mr. Otto, who went lately to Holland, & promised while there to give me such Intelligence of passing Events as might be in his Power.  I enclose a Copy of that Letter. It leaves little Room to doubt that an obnoxious Decree has been recently issued at Bayonne by the French Government, reinforcing its former anti-commercial Edicts; and superadding a Provision of increased Rigour.  The Decree itself (of which we had an ambiguous & discredited Rumour some Days ago) has not yet found its Way to England.
I have hardly any thing else worth saying to you. A Desire to be Friends with us seems now to be almost universal here; and it may I think be safely assumed that it pervades the Cabinet. I believe that the King is so disposed. What will be the practical Result of that Disposition, with Reference to particular Measures & Pretensions, which touch most nearly our Honor & Prosperity, is far more doubtful.  The hostile Spirit against France is at its Height.  Animosity is exasperated by well founded Alarm; and whatever promises Annoyance on the one Hand, or Security on the other, may not easily be yielded to the Wishes, however strong, to conciliate us.  The Nation is with the Government in that Respect; at least such is the Appearance. There has been sufficient Time for sober Reflection, to enable the most intemperate advocate of War with America to discover the Rashness of his early opinions.  The firm attitude taken with such provident Foresight by the Government of the United States, the combined Operation of the Embargo, of the other Measures of our Legislature & Executive, of their own Orders in Council, and of French Decrees, the Discussions (through the Liverpool Petitioners and others) by which the vital Importance of American Connection & Intercourse (and even of that American Trade, which their late Orders would injudiciously crush) has been demonstrated to all, the still progressive March of the Power of France, and the new Difficulties & Perils, which, with a persevering Fertility, it produces or threatens, would have created, if it did not exist before, an anxiety to avoid a Rupture with us.  But if we continue at Peace with France (which, if it be possible without Dishonour, I trust we shall) they will recede here on certain Points with infinite Difficulty & Reluctance, if they recede at all.  They will not go to War; but it is to be doubted whether they are prepared to do what may be indispensable to the Re-establishment of interrupted Friendship.  They will be content to leave Things as they are, and to trust to the Influence of Events.  A Hope will perhaps be indulged, that we cannot persevere in the Embargo; that, weary of our System of Self-Denial, pressed by French Aggression, and alarmed by the wide-spread Domination & restless Ambition of France, we shall at length be induced to acquiesce in the Principles & Practices of Great Britain (which must necessarily produce a Contest with her Enemy) or at once to make common Cause with her against that Enemy.
What is to be the System of France with Regard to us I know not; but it is sufficiently obvious that, in the angry Struggles of those Rival Powers, our Rights are forgotten by both; and that it requires all the tried Wisdom and Firmness of our Government, and all the Virtue of our People, to conduct us in Safety, and with Honor, through the Tempests that agitate and afflict the World.
My Health has suffered a little since my Return to England, and I am disposed to ascribe it to a continued Confinement to London, from which I have not been absent a single day for almost two Years.  I have some thoughts, therefore (but am by no Means determined upon it) of going to Cheltenham, for a short Time, after the Birthday.  I shall in that case leave a Person in my House to attend to all ordinary Business, to forward my Letters &c; and shall come to Town myself as occasion may require.  My Son, who has hitherto acted as my Secretary, I send Home in the Osage to take his Station in a Counting House.
You must allow me to refer you to the Newspapers herewith sent for the current news, and particularly for parliamentary Intelligence. I have the Honor to be with sincere attachment and Respect Dear Sir, your most Obedient humble Servant

Wm: Pinkney

